Name: 2006/251/EC: Commission Decision of 28 March 2006 amending Decision 2006/135/EC as regarding the establishment of areas A and B in certain Member States due to outbreaks of highly pathogenic avian influenza (notified under document number C(2006) 1144) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  health
 Date Published: 2007-05-08; 2006-03-29

 29.3.2006 EN Official Journal of the European Union L 91/33 COMMISSION DECISION of 28 March 2006 amending Decision 2006/135/EC as regarding the establishment of areas A and B in certain Member States due to outbreaks of highly pathogenic avian influenza (notified under document number C(2006) 1144) (Text with EEA relevance) (2006/251/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) No 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 66(2) thereof, Whereas: (1) Sweden has notified the Commission and the other Member States of an outbreak of highly pathogenic avian influenza A virus of subtype H5 in poultry in certain areas of its territory and has taken, pending the determination of the neuraminidase (N) type, the appropriate measures provided for in Commission Decision 2006/135/EC of 22 February 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in the Community (5). (2) Following that outbreak, Sweden took the necessary measures in accordance with Decision 2006/135/EC. After notification of those measures, the Commission has examined them in collaboration with the Member State concerned, and is satisfied that areas A and B established by that Member State are at sufficient distance to the outbreak in poultry and epidemiologically related cases in wild birds. It is therefore necessary to establish areas A and B in Sweden and to fix the duration of that regionalisation. (3) At the same time certain details of the regionalisation of France should be adapted. (4) It is therefore necessary to amend Parts A and B of Annex I to Decision 2006/135/EC accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2006/135/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 18/2006 (OJ L 4, 7.1.2006, p. 3). (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 52, 23.2.2006, p. 41. Decision as amended by Decision 2006/175/EC (OJ L 62, 3.3.2006, p. 27). ANNEX Annex I to Decision 2006/135/EC is replaced by the following: ANNEX I PART A Area A as referred to in Article 2(1): ISO Country Code Member State Area A Date until applicable Code Name FR FRANCE Postcode The municipalities of: 27.3.2006 Surveillance zone 01005 AMBERIEUX-EN-DOMBES 01045 BIRIEUX 01052 BOULIGNEUX 01053 BOURG-EN-BRESSE 01069 CERTINES 01072 CEYZERIAT 01074 CHALAMONT 01083 CHANEINS 01084 CHANOZ-CHATENAY 01085 LA CHAPELLE-DU-CHATELARD 01090 CHATENAY 01092 CHATILLON-LA-PALUD 01093 CHATILLON-SUR-CHALARONNE 01096 CHAVEYRIAT 01105 CIVRIEUX 01113 CONDEISSIAT 01129 CRANS 01145 DOMPIERRE-SUR-VEYLE 01151 DRUILLAT 01156 FARAMANS 01195 JASSERON 01198 JOYEUX 01207 LAPEYROUSE 01211 LENT 01235 MARLIEUX 01244 MEXIMIEUX 01248 MIONNAY 01249 MIRIBEL 01254 MONTAGNAT 01260 LE MONTELLIER 01261 MONTHIEUX 01262 MONTLUEL 01264 MONTRACOL 01272 NEUVILLE-LES-DAMES 01289 PERONNAS 01297 PIZAY 01299 LE PLANTAY 01314 PRIAY 01318 RANCE 01319 RELEVANT 01322 REYRIEUX 01325 RIGNIEUX-LE-FRANC 01328 ROMANS 01333 SAINT-ANDRE-DE-CORCY 01335 SAINT-ANDRE-LE-BOUCHOUX 01336 SAINT-ANDRE-SUR-VIEUX-JONC 01342 SAINTE-CROIX 01349 SAINT-ELOI 01356 SAINT-GEORGES-SUR-RENON 01359 SAINT-GERMAIN-SUR-RENON 01362 SAINT-JEAN-DE-THURIGNEUX 01369 SAINT-JUST 01371 SAINT-MARCEL 01381 SAINT-NIZIER-LE-DESERT 01382 SAINTE-OLIVE 01383 SAINT-PAUL-DE-VARAX 01385 SAINT-REMY 01389 SAINT-TRIVIER-SUR-MOIGNANS 01393 SANDRANS 01398 SAVIGNEUX 01405 SERVAS 01412 SULIGNAT 01424 TRAMOYES 01425 LA TRANCLIERE 01430 VARAMBON 01434 VERSAILLEUX 01443 VILLARS-LES-DOMBES 01446 VILLENEUVE 01449 VILLETTE-SUR-AIN 01450 VILLIEU-LOYES-MOLLON 01001 L'ABERGEMENT-CLEMENCIAT 01004 AMBERIEU-EN-BUGEY 01007 AMBRONAY 01008 AMBUTRIX 01021 ARS-SUR-FORMANS 01024 ATTIGNAT 01025 BAGE-LA-VILLE 01027 BALAN 01028 BANEINS 01030 BEAUREGARD 01032 BELIGNEUX 01038 BENY 01041 BETTANT 01042 BEY 01043 BEYNOST 01046 BIZIAT 01047 BLYES 01049 LA BOISSE 01054 BOURG-SAINT-CHRISTOPHE 01062 BRESSOLLES 01065 BUELLAS 01075 CHALEINS 01088 CHARNOZ-SUR-AIN 01089 CHATEAU-GAILLARD 01095 CHAVANNES-SUR-SURAN 01099 CHAZEY-SUR-AIN 01115 CONFRANCON 01136 CRUZILLES-LES-MEPILLAT 01140 CURTAFOND 01142 DAGNEUX 01144 DOMMARTIN 01146 DOMPIERRE-SUR-CHALARONNE 01149 DOUVRES 01150 DROM 01157 FAREINS 01165 FRANCHELEINS 01166 FRANS 01167 GARNERANS 01169 GENOUILLEUX 01177 GRAND-CORENT 01183 GUEREINS 01184 HAUTECOURT-ROMANECHE 01188 ILLIAT 01194 JASSANS-RIOTTIER 01197 JOURNANS 01199 JUJURIEUX 01202 LAGNIEU 01203 LAIZ 01213 LEYMENT 01225 LURCY 01238 MASSIEUX 01241 MEILLONNAS 01243 MESSIMY-SUR-SAONE 01245 BOHAS-MEYRIAT-RIGNAT 01246 MEZERIAT 01250 MISERIEUX 01252 MOGNENEINS 01258 MONTCEAUX 01259 MONTCET 01263 MONTMERLE-SUR-SAONE 01266 MONTREVEL-EN-BRESSE 01273 NEUVILLE-SUR-AIN 01275 NEYRON 01276 NIEVROZ 01285 PARCIEUX 01290 PEROUGES 01291 PERREX 01295 PEYZIEUX-SUR-SAONE 01301 POLLIAT 01303 PONCIN 01304 PONT-D'AIN 01317 RAMASSE 01321 REVONNAS 01334 SAINT-ANDRE-D'HUIRIAT 01339 SAINT-BERNARD 01343 SAINT-CYR-SUR-MENTHON 01344 SAINT-DENIS-LES-BOURG 01345 SAINT-DENIS-EN-BUGEY 01346 SAINT-DIDIER-D'AUSSIAT 01347 SAINT-DIDIER-DE-FORMANS 01348 SAINT-DIDIER-SUR-CHALARONNE 01350 SAINT-ETIENNE-DU-BOIS 01351 SAINT-ETIENNE-SUR-CHALARONNE 01353 SAINTE-EUPHEMIE 01355 SAINT-GENIS-SUR-MENTHON 01361 SAINT-JEAN-DE-NIOST 01363 SAINT-JEAN-LE-VIEUX 01365 SAINT-JEAN-SUR-VEYLE 01366 SAINTE-JULIE 01368 SAINT-JULIEN-SUR-VEYLE 01374 SAINT-MARTIN-DU-MONT 01375 SAINT-MARTIN-LE-CHATEL 01376 SAINT-MAURICE-DE-BEYNOST 01378 SAINT-MAURICE-DE-GOURDANS 01379 SAINT-MAURICE-DE-REMENS 01387 SAINT-SULPICE 01390 SAINT-VULBAS 01408 SIMANDRE-SUR-SURAN 01418 THIL 01420 THOISSEY 01422 TOSSIAT 01423 TOUSSIEUX 01426 TREFFORT-CUISIAT 01427 TREVOUX 01428 VALEINS 01429 VANDEINS 01431 VAUX-EN-BUGEY 01447 VILLEREVERSURE 01451 VIRIAT 01457 VONNAS 38557 VILLETTE-D'ANTHON 69003 ALBIGNY-SUR-SAONE 69005 AMBERIEUX 69009 ANSE 69013 ARNAS 69019 BELLEVILLE 69033 CAILLOUX-SUR-FONTAINES 69034 CALUIRE-ET-CUIRE 69049 CHASSELAY 69052 CHAZAY-D'AZERGUES 69055 LES CHERES 69063 COLLONGES-AU-MONT-D'OR 69068 COUZON-AU-MONT-D'OR 69071 CURIS-AU-MONT-D'OR 69077 DRACE 69085 FLEURIEU-SUR-SAONE 69087 FONTAINES-SAINT-MARTIN 69088 FONTAINES-SUR-SAONE 69115 LIMAS 69117 LISSIEU 69122 LUCENAY 69125 MARCILLY-D'AZERGUES 69140 MORANCE 69143 NEUVILLE-SUR-SAONE 69153 POLEYMIEUX-AU-MONT-D'OR 69156 POMMIERS 69163 QUINCIEUX 69168 ROCHETAILLEE-SUR-SAONE 69191 SAINT-CYR-AU-MONT-D'OR 69206 SAINT-GEORGES-DE-RENEINS 69207 SAINT-GERMAIN-AU-MONT-D'OR 69211 SAINT-JEAN-D'ARDIERES 69233 SAINT-ROMAIN-AU-MONT-D'OR 69242 TAPONAS 69256 VAULX-EN-VELIN 69264 VILLEFRANCHE-SUR-SAONE 69266 VILLEURBANNE 69271 CHASSIEU 69275 DECINES-CHARPIEU 69277 GENAS 69278 GENAY 69279 JONAGE 69280 JONS 69282 MEYZIEU 69284 MONTANAY 69285 PUSIGNAN 69286 RILLIEUX-LA-PAPE 69292 SATHONAY-CAMP 69293 SATHONAY-VILLAGE SE SWEDEN Within the Kalmar LÃ ¤n, the following localities Post code Locality 24.4.2006 Protection zone 572 75 FIGEHOLM 572 95 FIGEHOLM Surveillance zone 572 75 FIGEHOLM 572 76 FÃ RBO 572 92 OSKARSHAMN 572 95 FIGEHOLM 572 96 FÃ RBO Extended surveillance zone (20 km) 380 75 BYXELKROK 570 91 KRISTDALA 572 37 OSKARSHAMN 572 40 OSKARSHAMN 572 41 OSKARSHAMN 572 61 OSKARSHAMN 572 63 OSKARSHAMN 572 75 FIGEHOLM 572 76 FÃ RBO 572 91 OSKARSHAMN 572 92 OSKARSHAMN 572 95 FIGEHOLM 572 96 FÃ RBO 590 91 HJORTED 590 93 GUNNEBO PART B Area B as referred to in Article 2(2): ISO Country Code Member State Area B Date until applicable Code Name FR FRANCE Post code The municipalities of 27.3.2006 01002 L'ABERGEMENT-DE-VAREY 01026 BAGE-LE-CHATEL 01040 BEREZIAT 01050 BOISSEY 01051 BOLOZON 01056 BOYEUX-SAINT-JEROME 01068 CERDON 01077 CHALLES 01102 CHEVROUX 01106 CIZE 01107 CLEYZIEU 01123 CORMORANCHE-SUR-SAONE 01125 CORVEISSIAT 01127 COURMANGOUX 01130 CRAS-SUR-REYSSOUZE 01134 CROTTET 01154 ETREZ 01159 FEILLENS 01172 GERMAGNAT 01179 GRIEGES 01196 JAYAT 01214 LEYSSARD 01224 LOYETTES 01229 MALAFRETAZ 01231 MANZIAT 01232 MARBOZ 01236 MARSONNAS 01242 MERIGNAT 01277 NIVOLLET-MONTGRIFFON 01284 OZAN 01306 PONT-DE-VEYLE 01309 POUILLAT 01312 PRESSIAT 01320 REPLONGES 01331 SAINT-ALBAN 01332 SAINT-ANDRE-DE-BAGE 01384 SAINT-RAMBERT-EN-BUGEY 01386 SAINT-SORLIN-EN-BUGEY 01404 SERRIERES-SUR-AIN 01411 SOUCLIN 01421 TORCIEU 01445 VILLEMOTIER 38011 ANTHON 38026 LA BALME-LES-GROTTES 38085 CHARVIEU-CHAVAGNEUX 38097 CHAVANOZ 38190 HIERES-SUR-AMBY 38197 JANNEYRIAS 38535 VERNAS 38539 VERTRIEU 69004 ALIX 69020 BELMONT-D'AZERGUES 69023 BLACE 69029 BRON 69036 CERCIE 69040 CHAMPAGNE-AU-MONT-D'OR 69045 CHARENTAY 69047 CHARNAY 69059 CIVRIEUX-D'AZERGUES 69065 CORCELLES-EN-BEAUJOLAIS 69072 DARDILLY 69074 DENICE 69076 DOMMARTIN 69092 GLEIZE 69106 LACHASSAGNE 69108 LANCIE 69114 LIERGUES 69116 LIMONEST 69121 LOZANNE 69126 MARCY 69159 POUILLY-LE-MONIAL 69194 SAINT-DIDIER-AU-MONT-D'OR 69197 SAINT-ETIENNE-DES-OULLIERES 69212 SAINT-JEAN-DES-VIGNES 69215 SAINT-JULIEN 69218 SAINT-LAGER 69246 THEIZE 69267 VILLIE-MORGON 69287 SAINT-BONNET-DE-MURE 69290 SAINT-PRIEST 69299 COLOMBIER-SAUGNIEU 69381 LYON 1ER ARRONDISSEMENT 69383 LYON 3E ARRONDISSEMENT 69384 LYON 4E ARRONDISSEMENT 69386 LYON 6E ARRONDISSEMENT 69389 LYON 9E ARRONDISSEMENT 71090 LA CHAPELLE-DE-GUINCHAY 71150 CRECHES-SUR-SAONE 71372 ROMANECHE-THORINS 71481 SAINT-SYMPHORIEN-D'ANCELLES SE SWEDEN The entire Kalmar LÃ ¤n, except area A, including the localities of Post code Locality 24.4.2006 360 23 Ã LMEBODA 360 50 LESSEBO 360 52 KOSTA 360 53 SKRUV 360 60 VISSEFJÃ RDA 360 65 BODA GLASBRUK 360 70 Ã SEDA 360 77 FRÃ SEKE 361 30 EMMABODA 361 31 EMMABODA 361 32 EMMABODA 361 33 EMMABODA 361 42 LINDÃ S 361 53 BROAKULLA 361 91 EMMABODA 361 92 EMMABODA 361 93 BROAKULLA 361 94 ERIKSMÃ LA 361 95 LÃ NGASJÃ  370 17 ERINGSBODA 370 34 HOLMSJÃ  370 45 FÃ GELMARA 371 93 KARLSKRONA 380 30 ROCKNEBY 380 31 LÃ CKEBY 380 40 ORREFORS 380 41 GULLASKRUV 380 42 MÃ LERÃ S 380 44 ALSTERBRO 380 52 TIMMERNABBEN 380 53 FLISERYD 380 62 MÃ RBYLÃ NGA 380 65 DEGERHAMN 380 74 LÃ TTORP 380 75 BYXELKROK 382 30 NYBRO 382 31 NYBRO 382 32 NYBRO 382 33 NYBRO 382 34 NYBRO 382 35 NYBRO 382 36 NYBRO 382 37 NYBRO 382 38 NYBRO 382 39 NYBRO 382 40 NYBRO 382 41 NYBRO 382 42 NYBRO 382 43 NYBRO 382 44 NYBRO 382 45 NYBRO 382 46 NYBRO 382 90 Ã RSJÃ  382 91 NYBRO 382 92 NYBRO 382 93 NYBRO 382 94 NYBRO 382 96 NYBRO 382 97 Ã RSJÃ  383 30 MÃ NSTERÃ S 383 31 MÃ NSTERÃ S 383 32 MÃ NSTERÃ S 383 33 MÃ NSTERÃ S 383 34 MÃ NSTERÃ S 383 35 MÃ NSTERÃ S 383 36 MÃ NSTERÃ S 383 37 MÃ NSTERÃ S 383 38 MÃ NSTERÃ S 383 39 MÃ NSTERÃ S 383 91 MÃ NSTERÃ S 383 92 MÃ NSTERÃ S 384 30 BLOMSTERMÃ LA 384 31 BLOMSTERMÃ LA 384 40 Ã LEM 384 91 BLOMSTERMÃ LA 384 92 Ã LEM 384 93 Ã LEM 385 30 TORSÃ S 385 31 TORSÃ S 385 32 TORSÃ S 385 33 TORSÃ S 385 34 TORSÃ S 385 40 BERGKVARA 385 41 BERGKVARA 385 50 SÃ DERÃ KRA 385 51 SÃ DERÃ KRA 385 90 SÃ DERÃ KRA 385 91 TORSÃ S 385 92 GULLABO 385 93 TORSÃ S 385 94 BERGKVARA 385 95 TORSÃ S 385 96 GULLABO 385 97 SÃ DERÃ KRA 385 98 BERGKVARA 385 99 TORSÃ S 386 30 FÃ RJESTADEN 386 31 FÃ RJESTADEN 386 32 FÃ RJESTADEN 386 33 FÃ RJESTADEN 386 34 FÃ RJESTADEN 386 35 FÃ RJESTADEN 386 90 FÃ RJESTADEN 386 92 FÃ RJESTADEN 386 93 FÃ RJESTADEN 386 94 FÃ RJESTADEN 386 95 FÃ RJESTADEN 386 96 FÃ RJESTADEN 387 30 BORGHOLM 387 31 BORGHOLM 387 32 BORGHOLM 387 33 BORGHOLM 387 34 BORGHOLM 387 35 BORGHOLM 387 36 BORGHOLM 387 37 BORGHOLM 387 38 BORGHOLM 387 50 KÃ PINGSVIK 387 51 KÃ PINGSVIK 387 52 KÃ PINGSVIK 387 90 KÃ PINGSVIK 387 91 BORGHOLM 387 92 BORGHOLM 387 93 BORGHOLM 387 94 BORGHOLM 387 95 KÃ PINGSVIK 387 96 KÃ PINGSVIK 388 30 LJUNGBYHOLM 388 31 LJUNGBYHOLM 388 32 LJUNGBYHOLM 388 40 TREKANTEN 388 41 TREKANTEN 388 50 PÃ RYD 388 91 VASSMOLÃ SA 388 92 LJUNGBYHOLM 388 93 LJUNGBYHOLM 388 94 VASSMOLÃ SA 388 95 HALLTORP 388 96 LJUNGBYHOLM 388 97 HALLTORP 388 98 TREKANTEN 388 99 PÃ RYD 392 30 KALMAR 392 31 KALMAR 392 32 KALMAR 392 33 KALMAR 392 34 KALMAR 392 35 KALMAR 392 36 KALMAR 392 37 KALMAR 392 38 KALMAR 392 41 KALMAR 392 43 KALMAR 392 44 KALMAR 392 45 KALMAR 392 46 KALMAR 392 47 KALMAR 393 50 KALMAR 393 51 KALMAR 393 52 KALMAR 393 53 KALMAR 393 54 KALMAR 393 55 KALMAR 393 57 KALMAR 393 58 KALMAR 393 59 KALMAR 393 63 KALMAR 393 64 KALMAR 393 65 KALMAR 394 70 KALMAR 394 71 KALMAR 394 77 KALMAR 395 90 KALMAR 570 16 KVILLSFORS 570 19 PAULISTRÃ M 570 30 MARIANNELUND 570 31 INGATORP 570 72 FAGERHULT 570 75 FÃ GELFORS 570 76 RUDA 570 80 VIRSERUM 570 81 JÃ RNFORSEN 570 82 MÃ LILLA 570 83 ROSENFORS 570 84 MÃ RLUNDA 570 90 PÃ SKALLAVIK 570 91 KRISTDALA 572 30 OSKARSHAMN 572 31 OSKARSHAMN 572 32 OSKARSHAMN 572 33 OSKARSHAMN 572 34 OSKARSHAMN 572 35 OSKARSHAMN 572 36 OSKARSHAMN 572 37 OSKARSHAMN 572 40 OSKARSHAMN 572 41 OSKARSHAMN 572 50 OSKARSHAMN 572 51 OSKARSHAMN 572 60 OSKARSHAMN 572 61 OSKARSHAMN 572 62 OSKARSHAMN 572 91 OSKARSHAMN 572 93 OSKARSHAMN 572 96 FÃ RBO 574 96 VETLANDA 574 97 VETLANDA 577 30 HULTSFRED 577 31 HULTSFRED 577 32 HULTSFRED 577 33 HULTSFRED 577 34 HULTSFRED 577 35 HULTSFRED 577 36 HULTSFRED 577 37 HULTSFRED 577 38 HULTSFRED 577 39 HULTSFRED 577 50 SILVERDALEN 577 51 SILVERDALEN 577 90 HULTSFRED 577 91 HULTSFRED 577 92 HULTSFRED 577 93 HULTSFRED 577 94 LÃ NNEBERGA 579 30 HÃ GSBY 579 31 HÃ GSBY 579 32 HÃ GSBY 579 33 HÃ GSBY 579 40 BERGA 579 90 BERGA 579 92 HÃ GSBY 579 93 GRÃ NSKÃ RA 590 42 HORN 590 80 SÃ DRA VI 590 81 GULLRINGEN 590 83 STOREBRO 590 90 ANKARSRUM 590 91 HJORTED 590 92 TOTEBO 590 93 GUNNEBO 590 94 BLACKSTAD 590 95 LOFTAHAMMAR 590 96 Ã VERUM 590 98 EDSBRUK 593 30 VÃ STERVIK 593 31 VÃ STERVIK 593 32 VÃ STERVIK 593 33 VÃ STERVIK 593 34 VÃ STERVIK 593 35 VÃ STERVIK 593 36 VÃ STERVIK 593 37 VÃ STERVIK 593 38 VÃ STERVIK 593 39 VÃ STERVIK 593 40 VÃ STERVIK 593 41 VÃ STERVIK 593 42 VÃ STERVIK 593 43 VÃ STERVIK 593 50 VÃ STERVIK 593 51 VÃ STERVIK 593 52 VÃ STERVIK 593 53 VÃ STERVIK 593 54 VÃ STERVIK 593 61 VÃ STERVIK 593 62 VÃ STERVIK 593 91 VÃ STERVIK 593 92 VÃ STERVIK 593 93 VÃ STERVIK 593 95 VÃ STERVIK 593 96 VÃ STERVIK 594 30 GAMLEBY 594 31 GAMLEBY 594 32 GAMLEBY 594 91 GAMLEBY 594 92 GAMLEBY 594 93 GAMLEBY 594 94 GAMLEBY 597 40 Ã TVIDABERG 597 91 Ã TVIDABERG 597 96 Ã TVIDABERG 597 97 Ã TVIDABERG 598 30 VIMMERBY 598 31 VIMMERBY 598 32 VIMMERBY 598 34 VIMMERBY 598 35 VIMMERBY 598 36 VIMMERBY 598 37 VIMMERBY 598 38 VIMMERBY 598 39 VIMMERBY 598 40 VIMMERBY 598 91 VIMMERBY 598 92 VIMMERBY 598 93 VIMMERBY 598 94 VIMMERBY 598 95 VIMMERBY 598 96 VIMMERBY 615 92 VALDEMARSVIK 615 94 VALDEMARSVIK 615 95 VALDEMARSVIK